DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is responsive to the amendment filed on 05/23/2022; claim(s) 16- 30 is/are pending herein; claim(s) 16, 28, & 29 is/are independent claim(s). 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. 
Applicant argues that invention as claimed is both novel and nonobvious over the cited (Wild and Geismar) and known prior art. Specifically, applicant argues:
	a) In the system of the Wild, the charging is not started automatically, without any user input (see, last two lines of claim 16) because 
	“Wild proposes an interface (e.g., a mobile application) to electric vehicle charging stations. In the solution of Wild, an input from the user is required to start charging. Authorization can be initiated by the user either by using a RFID-card (FIG. 12) or a mobile application (for example, see [0047], [0059], [0073], [0076], [0089], [0116]-[0l 18] in Wild). Available charging stations are shown on a map to the user. When the user is proximate to one of the charging stations, the user can select a charging station from the map and request for charging
	… 
	charging stations stored by the user in a memory and only when the user is within the predetermined distance from a respective charging station. Hence, the user does not have to manually indicate a specific charging station each time he wishes to go charging, but the operations are automatic such that the user can just drive to the charging station anytime and the authorization is timely performed without requiring any attention from the user. Hence, a more convenient, secure and a simple way to enable electric vehicle charging is provided. Because the automatic authorization is enabled only at specific charging stations determined by the user in a memory and based on a location of the user, unintentional authorizations are avoided, for example, when the user just drives by some charging station without any actual intent to go there and have his car charged… anyone could start charging at the charging stations as soon as the user just happens to drive by them, and the bills would go to the user instead of the persons who actually charged their cars. In case of using the pre-authorization also, user interaction is required, such as a request for charging… there is nothing about allowing the user to predetermine at which stations the automatic authorization is enabled (which is not the same as a request for charging but a list of allowable charging stations) together with the predetermined distance for improved security” (Remarks, page 8).


Response: Examiner respectfully disagrees and maintains that Wild clearly teaches the entire limitation of “send the authorized start-command automatically to the at least one electric vehicle charging station in response to detecting the user within the predetermined distance from the at least one electric vehicle charging station to set the charging mode for the user without any user interaction”.
  The limitation of “without user interaction” is described in applicant’s specification (see, pgpub, paras. 0028, 0043, 0057) as not requiring user’s inputs to “provide payment information before charging is started” to the actual charging station after user arrives at the charging station. This “without any user interaction” does not forbid to select one or more charging stations before user’s arriving there. Thus, pointing Wild’s system’s allowing various user inputs before user’s arrival at the pre-authorized charging station is not commensurate with the actual scope of the claim limitation in light of applicant’s specification. In Wild’s system also, user does not need to provide any payment information (user interaction) once he/she arrives at the charging station. With respect to the applicant’s argument of user not have to manually indicate a specific charging station each time he wishes to go charging, but the operations are automatic, examiner submits that Wild discloses “icons 1110 for pre-authorized charging stations”. These icons cannot be displayed unless information about pre-authorized charging stations, determined by the user, are already stored in a memory as can be clear to PHOSITA. This claim feature is additionally disclosed by Geismar as well. Even in applicant’s system, user has to select/provide inputs to determine which charging stations are pre-authorized. With respect to argument of “secure and a simple way to enable electric vehicle charging… unintentional authorizations are avoided, for example, when the user just drives by some charging station without any actual intent to go there and have his car charged” examiner notes these features are described in Spec (see, pgpub, para. 0033) as by using “predetermined time limit” to connect the charge level or by providing an option to “cancel the charging mode”. Claims 16& 28- 29 do not require these features thus this argument is directed to feature not required by the independent claims. With respect to argument of “which is not the same as a request for charging but a list of allowable charging stations”, examiner points that Wild also clearly displays lists of pre-authorized charging stations hence it has already allowed user to specify list of allowable charging stations. Furthermore, since Wild teaches “the mobile application 127 may display status information that indicates the EV is authorized” (para. 0071), user will know if some unauthorized people are abusing the system as soon as the user just happens to drive by the pre-authorized charging station. As such applicant’s arguments against Wild reference deemed non-persuasive.

b) With respect to Geismar reference applicant argues that skilled person, aiming to improve conveniency and security of charging events in the field of electric vehicle charging systems, would not seek for a solution from the field of medical therapy systems…. Because Geismar provides no instructions how to modify the computing device disclosed in Wild to improve security of charging at electric vehicle charging stations, the person skilled in the art would not arrive at the subject-matter of claim 16 based on Wild and Geismar. Ex post facto analysis would be required from the skilled person; thus, the invention is not obvious in view of Wild and Geismar” (Remarks, page 9).
Response: Examiner respectfully disagrees. With respect to claims 16 & 28- 30, examiner clarifies that Geismar was relied merely to show using of GPS data (geographical coordinates) to detect when the user is within the predetermined distance from a service location (“restaurant” analogous to claimed “charging station”) although it also teaches various claimed features as mapped below. Please note that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Here, both the Geismar and Wild are directed to automating one or more user’s actions after determining user is proximate to a service/merchant’s location hence would allow PHOSITA to seek the solution of the Geismar to improve automatic action of Wild by accurately determining user is within a predetermined distance using GPS data. Furthermore, with respect to Analogous and Non-analogous art, MPEP 2141.01(a) states:
 “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212”.

Here, both applicant’s invention and Geismar both relate to a problem of how to automate one or more manual activities/actions upon detecting a user is at a predetermined distance from a service location (see, pgpub, para 0032, & Geismar, [0038]). With respect to argument of “Because Geismar provides no instructions how to modify the computing device disclosed in Wild to improve security of charging at electric vehicle charging stations, the person skilled in the art would not arrive at the subject-matter of claim 16 based on Wild and Geismar”, examiner submits that improving security cannot be only reasons why PHOSITA would consider Geismar’s solution to apply in Wild’s system specifically when independent claims also do not concern about security. Rather, PHOSITA would be motivated to use well-established GPS technique to accurately detect when the user is within a predetermined distance from the charging station as Geismar has used GPS data to determine when the user is in proximity of the restaurant, see para. 0046. 
With respect to “Ex post facto analysis would be required from the skilled person”, examiner submits that comparing GPS coordinates as in Geismar to determine the distance between two locations is well-established in the art which itself does not constitute novel or non-obvious to PHOSITA. So merely based on the disclosure of Wild and Geismar, the claimed invention as a whole would be obvious to PHSOITA rather than having to rely on hindsight. With respect to argument of “There is nothing in Geismar about vehicles, charging stations or operations associated to authorization”, examiner points that (1) while Geismar does not mention of “charging station” it does mention of service location (restaurant, analogous to Wild’s charging station) as stated above, Geismar also suggests of its user using vehicle to drive to the cafeteria, and an automatic operation for the pre-bolus delivery. Finally, as mapped below since Geismar teaches various limitations of the claimed invention in overlapping manner with Wild, PHOSITA would consider its teachings to improve the system of Wild.

Claim Objections
Claims 16- 28 & 30 objected to because of the following informalities:  
In claim 16, the claim recites “A computing device comprising at least one processing unit and at least one memory” in lines 1- 2 & “determined by the user in a memory” in lines 6- 7. Thus, this second recitation of “a memory” should be “the [[a]] memory” to establish clear antecedent basis.
claims 17- 27 are objected because of their dependency.
Claim 28 in lines 3- 5, recites “the computing device comprising at least one processing unit and at least one memory, wherein the at least one memory comprises program instructions which, when executed on the at least one processor”. Here, the wording of “processing unit” and “the at least one processor” should match to avoid possible misinterpretation.
Claim 30 depend on claim 29 (not in claims 1 or 28) but recites “the computing device”. Examiner notes claim 29 does not mention of “computing device”. Thus, “the computing device” should be amended to “the computer” or “a processor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
	In view of the received amendments and provided arguments (Remarks, page 7), the outstanding rejections under 101 are withdrawn.

Claim Rejections - 35 USC § 103
Claim(s) 16-18, 20, 22-24 & 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wild et al. [Wild] (US 20150224888 A1) in view of Geismar et al. [Geismar] (US 20160213841 A1). Wild and Geismar are references of the record.

Regarding claim 16, Wild teaches/suggests a computing device [“a computing device having a processor” as shown in fig. 3 that implements “charging interface system 125”, Para. 0030, 0046], comprising at least one processing unit and at least one memory, wherein the at least one memory comprises program instructions which, when executed on the at least one processor, cause the computing device to:
- store user-specific data comprising information [“charging interface system 125 may store, access, retrieve, and/or obtain data and information” wherein the stored information of the system 125 includes registration information for the vehicles and “payment information”]  configured to set automatic charging mode [interpreted as pre-authorizing for charging, without user having to manually (using credit card or cash) pay after arriving at the charging station, in the similar manner as described in applicant’s Spec in page 8, lines 10-20] to at least one electric vehicle charging station [“the charging station 145”] determined by the user in a memory, the information comprising (i) geographical location [“interface 800 displays…location and other description information 820 for the charging station” indicates this information can to be stored as can be clear to PHOSITA] of the at least one electric vehicle charging station and (ii) a predetermined distance [“identify the charging station is within a predetermined distance to the electric vehicle” means the predetermined distance is also stored] determined by the user for the electric vehicle charging station for allowing sending an authorized start-command [command that causes to “authorize the electric vehicle to receive charge”] to set the charging mode for the user ([0030, 0041, 0051, 0071- 0073]); 
-track geographical location of the user based on geographical information received from a device [“the mobile device 110” with mobile application 127 of the user of the EV 130 or the “computing device 135” installed in the EV 135] of the user ([0030, 0038, 0071]); 
- detect when the user is within the predetermined distance [“automatically determines an electric vehicle is proximate to a specific charging station…may track the location of the electric vehicle” and “the charging station is within a predetermined distance to the electric vehicle”] from the at least one electric vehicle charging station by comparing the geographical location of the user and the geographical location of the at least one electric vehicle charging station ([0070-0071]); 
- notify [“cause icons representing the one or more charging stations at which the electric vehicle is pre-authorized to be displayed on a map”, “mobile application 127 may display status information that indicates the EV is authorized”] the user with a notification that a charging mode will be set to the at least one electric vehicle charging station ([0025, 0071, 0086]); and
- send the authorized start-command [“automatically determines an electric vehicle is proximate to a specific charging station…system 125 automatically provides payment information to the specific charging station to authorize the electric vehicle”, “module 950 may authorize charging services once payment information for an electric vehicle is received”, and “automatically reserve the available charging station on behalf of a driver”, Para. 0112] automatically to the at least one electric vehicle charging station in response to detecting [“identify the charging station is within a predetermined distance to the electric vehicle (e.g., located at a parking spot where the EV is parked) and automatically perform some or all of the processes described herein”] the user within the predetermined distance from the at least one electric vehicle charging station to set the charging mode for the user without [“automatically” making payment and not requiring user to make payment via credit card or cash or other means once the user arrives at the charging station by interacting with the payment system or the cashier; without user interaction does not mean prohibiting user providing inputs before user’s arrival at the charging station] any user interaction ([0023, 0070-0071, 0080]).
Wild is directed to monitoring/tracking the location of a user device 110 (in association with an electric vehicle 130) and when it is identified to be within a proximate distance from a merchant’s location (location of specific charging station 145 or a service location for the user), providing an automatic service to a user of the mobile phone  (i.e., providing a payment information to set the charging mode for the electric vehicle) without any user interactions ([0023, 0071], fig. 1). 
However, since Wild does not mention of the word “coordinates” in its disclosure, it can be argued that Wild may or may not use geo-graphical coordinates (GPS based) to determine whether user/the device of the user is proximate to the charging station as part of its location determination. PHOSITA knows that there may be multiple ways (e.g., using camera) the system 125 can determine that the electric vehicle 130/mobile phone 110 is proximate to the charging station without necessarily using the “geographic location” information. Simply put, Wild does not explicitly teach using “geographical coordinates” as claimed as shown above with 
Geismar is directed to tracking the location of a user and determining whether a mobile phone user is proximate to one or more service location (the merchant/restaurants, analogous to charging station of Wild) using geographic coordinates before automatically performing one or more user actions without any user interactions ([0004, 0007, 0018]). Specifically, Geismar teaches a computing device configured to:
store user-specific data comprising information to set automatic mode [“the pre-bolus is automatically delivered”, analogous to Wild’s automatic payment for charging authorization], the information comprising geographical coordinates [“GPS coordinates for a restaurant 304 have been recorded”] of the at least one service location and track geographical coordinates of the user device based on geographical information received from a device of the user, detect when the user is within [“if a user remains in close proximity to the GPS coordinates of the restaurant 304”] the predetermined distance from the at least service location by comparing the geographical coordinates of the user and the geographical coordinates of the at least service location, notify the user with a notification [“programmed to prompt or notify the user for confirmation to deliver a pre-bolus volume…without confirmation within a specified period of time, the pre-bolus is automatically delivered”] that an automatic mode will be set, and perform [“upon GPS data indicating the user 310 is within the café 302B the infusion pump can be programmed to prompt or notify …without confirmation within a specified period of time, the pre-bolus is automatically delivered”] an automatic action in response to detecting the user within the predetermined distance without any user intervention ([10035-0036, 0038, 0048]). In summary, Geismar teaches that by comparing the geographical coordinates of the user and the geographical coordinates of a service location user being within proximate to the service area can be detected/conformed to perform an automatic action without any user intervention for the user ([0041, 0036]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the above teachings of Geismar and Wild because they both related to performing one or more automatic actions for the user after determining the user is proximate to a service/merchant’s location and (2) have the system of Wild to use the GPS coordinates of the location of the charging station for the purpose of accurately determining when the user is within the predetermined distance from the at least one electric vehicle charging station to send the authorized start-command automatically as in Geismar. Put differently, Geismar teaches missing details about how (using well-known and already matured GPS based technique to accurately determine user is within a predetermined distance from the charging/service station as can be clear to PHOSITA) Wild’s system (in para. 0071) can accurately determine when user is within the predetermined distance from the at least one electric vehicle charging station before automatically sending authorized start-command unless cancelled by the user. Accordingly, when the system of Wild is modified to use GPS location discussed by Geismar (to accurately identify the charging station is within a predetermined distance to the electric vehicle before automatically provide payment information, see para. 0071), the modified Wild renders invention of this claim obvious to PHOSITA.
Wild teaches:
[0071] In operation 620, the charging interface system 125 automatically provides payment information to the specific charging station to authorize the electric vehicle to receive charge from the specific charging station. For example, the charging interface system 125 may identify the charging station is within a predetermined distance to the electric vehicle (e.g., located at a parking spot where the EV is parked) and automatically perform some or all of the processes described herein to provide payment information to the charging network that provides the specific charging station. Once the EV is authorized based on the provided payment information, the mobile application 127 may display status information that indicates the EV is authorized with the specific charging station, and charging may commence.
Geismar teaches:
[0036] FIG. 3 is an exemplary illustration of a location where GPS receiver data with or without supplemental data is used to determine if a user receives notification of a pre-bolus, in accordance with embodiments of the present invention. FIG. 3 illustrates various buildings 300, 302A, 304, 306 and 308 where a GPS enabled infusion device carried by user 310 provides automatic or user confirmed pre-bolus delivery. In one embodiment building 302A includes a cafe 302B such as, but not limited to a DUNKIN DONUTS or STARBUCKS. Accordingly, upon GPS data indicating the user 310 is within the cafe 302B the infusion pump can be programmed to prompt or notify the user for confirmation to deliver a pre-bolus volume in anticipation of carbohydrate consumption. In some embodiments without confirmation within a specified period of time, the pre-bolus is automatically canceled. In other embodiments, without confirmation within a specified period of time, the pre-bolus is automatically delivered. Regardless of whether the pre-bolus is automatically cancelled or delivered, in both embodiments the specified period of time can be configured.
[0038] For example, GPS coordinates for a restaurant 304 have been recorded or programmed into the memory of the infusion system in order to better tailor a user's therapy based on their environment. In embodiments where the infusion system is used to deliver insulin for diabetes therapy a user automatically receive notification that a pre-bolus infusion may be beneficial when they are within close proximity of the GPS coordinates for the restaurant 304. In another embodiment, if a user remains in close proximity to the GPS coordinates of the restaurant 304 for a threshold period of time, a suggested pre-bolus will automatically be delivered unless canceled by the user. In other embodiments the user has the option to modify the suggested bolus. In still other embodiments, the suggested or modified pre-bolus is not delivered without confirmation from the user. Various methods can be used to accept, modify or cancel delivery of a pre-bolus. In many embodiments the user interface for either the infusion pump or controller is used. In embodiments utilizing voice recognition, a user can speak commands that are detected by the microphone within the infusion system.

Regarding claim 17, Wild in view of Geismar further teaches/suggests the computing device of claim 16, further configured to:
send a command to cancel the charging mode when an input [an input that performs “canceled by the user”] from the user is received in response to the notification (in the combination of Wild and Geismar, using the automatic delivery of pro-bolus cancellation technique of Geismar in the system of Wild to cancel automatic payment to prevent being charged when user does not want to charge the battery of the vehicle, Geismar, [0038] & Wild [0071]).
Regarding claim 18, Wild in view of Geismar further teaches/suggests the computing device of claim 16, wherein the authorized start-command is sent [using the technique of Geismar (“other embodiments, without confirmation within a specified period of time, the pre-bolus is automatically delivered”) in Wild to allow default charging if the driver of the Wild pulls towards the parking lot of the charging station to improve user experience] if no user input is received in response to the notification within a predetermined time limit (Wild, [0071], Geismar [0036, 0038]).
Regarding claim 20, Wild in view of Geismar further teaches/suggests computing device of claim 16, wherein the notification comprises information that automatic charging is started in a predetermined time and an option [“notification provides the user the option to cancel the delivery”] to cancel the charging mode (Wild, [0103] & Geismar, [0017, 0036]).
Regarding claim 22, Wild in view of Geismar further teaches/suggests the computing device of claim 16, wherein the at least one electric vehicle charging station is determined [“selected charging station”] from a list stored in the memory, the list comprising a plurality of available electric vehicle charging stations (Wild, [0070, 0073]).
Regarding claim 23, Wild in view of Geismar further teaches/suggests the computing device of claim 16, configured to:
receive an input from the user to add [“time consuming tasks associated with registering or authorizing his/her EV to a new or unknown charging network”] or remove at least one electric vehicle charging station to or from the stored user-specific data (Wild, [0025, 0042]).
Regarding claim 24, Wild in view of Geismar further teaches/suggests the computing device of claim 16, wherein the user-specific data further comprises additional parameters to allow the charging mode on the at least one electric vehicle charging station, the additional parameters comprising the predetermined time limit [“charging duration”] for the charging mode (Wild, [0054, 0123]).
Regarding claim 26, Wild in view of Geismar further teaches/suggests the computing device of claim 16, wherein the coordinates are compared at predetermined intervals [using predetermined intervals to compare the coordinates is within the reach of the PHOSITA based on disclosure of Wild and Geismar (see “the defined period to process GPS data is user configurable” of para. 0044 of Geismar) so that the system 125 can optimize how to plan reserving the charging stations for multiple vehicles while avoid performing continuous location exchanges that will unnecessary large battery power] (Geismar, [0041, 0044] & Wild, [0071, 0078]).
Regarding claim 27, Wild in view of Geismar further teaches/suggests the computing device of claim 16, wherein the computing device is configured to track the geographical coordinates of the user using a GNSS tracking unit [GPS] of at least one of the electric vehicle of the user, a wearable of the user and the computing device (Wild, [0033], Geismar, [0051]).

Regarding claims 28- 30, Wild in view of Geismar teaches/suggests invention of these claims for the similar reasons as set forth above in claim 16. Please note that the system shown in fig. 1 (of Wild) is mapped as claimed “An electric vehicle charging system comprising: at least one electric vehicle charging station communicatively coupled to a computing device, the computing device comprising at least one processing unit and at least one memory” of claim 28; the method/series of acts discussed in Wild as modified with Geismar as claimed “a method”, in claim 29, and information stored in “computer-readable media” (para. 0045 of Wild) as claimed “non-volatile computer readable medium” of claim 30.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wild in view of Geismar, and further in view of Hell (US 20180170204 A1, reference of the record).
Regarding claim 25, while Wild in view of Geismar teaches of using wireless communication protocol to send its commands (Wild, para. 0030), it is still silent on specifying the types of the wireless communication protocols the system can utilize. Thus, it is silent on teaching the commands are sent using internet-based communications comprising at least one of open charge point protocol, OCPP, open smart charging protocol, OSCP, and protocols of different manufacturers.
Hell is directed to communicating with one or more charging station using various communication protocols. Specifically, Hell teaches that the commands are sent using internet-based communications comprising at least one of open charge point protocol, OCPP, open smart charging protocol, OSCP, and protocols of different manufacturers [“operator-specific protocol”] ([0028-0029, 0032]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Hell and Wild in view of Geismar because they both are related to wireless communication with charging station(s) and (2) have the system of Wild in view of Geismar to use one of the industry recognized standard protocols (like OCPP or of different manufactures) disclosed by Hell to improve its communication system using standard protocols. Hell lists missing additional details for Wild in view of Geismar about the types of the wireless communication protocols that can be utilized to communicate information or send commands to/from one or more charging stations.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wild in view of Geismar, and further in view of Ulrich et al. [Ulrich, reference of the record] (US 20180339596 A1).

Regarding claim 19, Wild in view of Geismar does not teach once the charging/payment is authorized further send a command to cancel the charging mode when no electric vehicle has started charging at the electric vehicle charging station within a predetermined time limit as claimed.
Ulrich is directed to performing of charging an electric vehicle. Specifically, Ulrich teaches a computing device configured to send a command to cancel the charging mode when [“does not plug in a charging cable and thus does not start or does not intend to start a charging operation, then the charging communication chip will be deactivated after the prescribed period of time”] no electric vehicle has started charging at the electric vehicle charging station within a predetermined time limit ([0016]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Ulrich and Wild in view of Geismar because they both are related to charging an electric vehicle and (2) modify the system of Wild in view of Geismar to cancel the charging mode by sending a cancel command for charging if the user fails to actually charge the vehicle after a predetermined time limit is elapsed as in Ulrich to avoid user abusing the system while other drivers waiting in queue to charge their vehicle as can be clear to PHOSITA. Doing so the reserved charging slot/time/spot can be made available to other electric vehicles when the user does not intend to charge once arrived at the charging station as can be clear to PHOSITA. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wild in view of Geismar, and further in view of Uyeki (US 20150077054 A1, reference of the record).

Regarding claim 21, Wild in view of Geismar teaches the computing device of claim 16, further configured to: cancel [“Various methods can be used to accept, modify or cancel delivery of a pre-bolus”] the charging mode (using the technique of Geismar in Wild, fig. 4 & Geismar [0038, 0052]).
However, Wild in view of Geismar is silent on disclosing remaining limitations (i.e., (a) receive information when a charging operation has stopped at the at least one electric vehicle charging station after the charging mode is set and (b) determine that the user has at least once moved outside the predetermined distance from the at least one electric vehicle charging station before sending a new start command).
Uyeki is directed to facilitating charging battery of an electric vehicle by avoiding electric grid peak load difficulties to help keep the power grid stable (Abstract, [005]). Specifically, Uyeki directly teaches a controller configured to receive information when a charging operation has stopped [“notification is sent to the user informing the user that the battery charging has completed”] at the at least one electric vehicle charging station after the charging mode is set ([0060, 0063, 0079]). Uyeki further implicitly teaches/suggests that its controller also determines that the user has at least once moved outside the predetermined distance [“vehicle owner may arrive home from work” and checking for “Ok to charge” in step 410 means the vehicle has moved at least a predetermined distance from the charging station is known to the system 200. Here, “Ok to charge” step 410 will not be satisfied until the vehicle has moved a predetermined distance because the “state of charge” will not be “less than a predetermined value” at that time and a new charging can be performed] from the at least one electric vehicle charging station before sending a new start command ([0029, 0057, 0064-0066, 0095], Fig. 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Uyeki and Wild in view of Geismar because they both are related to controlling charging of an electric vehicle and (2) modify the system of Wild in view of Geismar to receive information about when the charging operation is stopped/completed after the charging mode is set and determine the user has at least once moved outside the predetermined distance from the charging station before authorizing another new start command as suggested by Uyeki. Doing so the problem of overcharging the battery and degrading the lifespan of the battery and causing overload condition to the power grid during peak hours can be prevented (Uyeki, [0095]). Accordingly, based on the disclosure of Wild, Geismar, and Uyeki, the invention of this claim would be obvious to PHOSITA before the invention was filed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “the GPS signal determining the location of a user alone can be used to initiate a pre-bolus program routine”